\
NOTE: ThiS order is n011preceden1;ial.
United States Court of AppeaIs
for the FederaI Circuit
FRANCES G. BROWN,
Petiti0ner,
V.
DEPARTMENT OF THE NAVY,
Resp0nden.t.
2011-3026
Petiti0n for review of the Merit Systems Pr0tecti0n
B0ard in case n0. AT0752930032-C-2.
FRANCES G. BROWN,
Petitioner,
V.
DEPARTMENT OF THE NAVY,
Respondent.
2011-3122
Petiti0n for review of the Merit Syste1ns Pr0tecti0n
B0a1'd. in case n0. AT43241D0O35-I-1.

BROWN V. NAVY 2
ON MOTION
Before GA.JARsA, MAYER, and PROsT, Circuit Judges.
PER CURLAM.
ORDER
Frances G. Brown responds to the court’s letter
returning her petition for review from the Merit Systems
Protection Board in no. 2011-3122 as untimely and moves
to consolidate that case with her petition for review in
2011-3026. Brown also requests help to “get EEOC to
remedy [her] EEO claims."
With regard to Brown’s petition in 2011-31.22, the full
B0ard issued its decision declining to review her petition on
September 29, 2010. According to Brown, she received that
decision on October 4, 2010. This court received her
petition for review 63 days after she received the Board’s
decision. A petition for review must be received by this
court "within 60 days after the date the petitioner received
notice of the Enal order or decision of the B0ard.” 5 U.S.C.
§ 7703(b)(1). This filing period is "statutory, 1nandat0ry,
[and] jurisdictional." M0nzo u. Dept. of Transp0rtati0n,
Federal flotation Administration, 735 F.2d 1335, 1336 (Fed.
Cir. 1984). Because Brown’s petitions for review were
received by the court more than 60 days after receipt of the
Board’s decision, Br0wn’s petition for review in 2011-3122
was untimely and correctly returned.
With regard to Brown’s timely petition in 2011-3026,
this is a court of limited jurisdicti0n, which does not
include jurisdiction over the Equal E1nployrnent
Opportunity Co1n1nission (EEOC). This court is therefore

,,-
3 BROWN V. NAVY
without authority to direct the EEOC to issue a final
decision in her appeal and must deny her motion on that
basis.
Accordingly,
IT ls 0RDERED THAT:
(1) The petition for review in 2011-3122 is dismissed
(2) Each side shall bear its own costs as to 2011-3122.
(3) Br0Wn’s motion to consolidate 2011-3122 and 2011-
3026 is moot.
(4) Brown’s motion with regard to her EEOC claims is
denied
(5) BroWn’s brief in 2011-3026 and the $450 filing fee
are due within 30 days of the date of filing of this order.
FCR THE COURT
 2 6  lsi Jan Hor`bal_v
Date J an Horbaly
C1erk
cc: Frances G. Brown ¢:"_Eg ma
` I.S. COURT 0F APPEALS
Scott A. MacGr1ff, Esq. THE FEDERAL c|RcUH
819 mm 25 2011
lAN HORBALY
C|.ElIl